     Case 3:19-cv-01230-BEN-BGS Document 44 Filed 03/27/20 PageID.214 Page 1 of 1


 1
                                                                        · MAR 2. 7 2020
                                                                             :~;:   '·

 2
 3
 4                            UNITED STATES DISTRICT COURT.
 5                           SOUTHERN DISTRICT OF CALIFORNIA
 6
 7    KELISSA RONQUILLO, individually                  Case No.: 3:19-cv-01230-BEN-BGS
      and on behalf of others· similarly situated,
 8
                                          Plaintiff,   ORDER GRANTING JOINT
,9                                                     MOTION TO DISMISS
      V.                                               DEFENDANT. BOOMSOURCING,
10                                                          .

                                                       LLC
      L YFT, INC.; FIRST IMPRESSIONS
11
      MARKETING GROUP, L.L.C.;
12                                                     [Doc. No. 43.]
      BOOMSOURCING, LLC; and FIRST
      IMPRESSIONS INTERACTIVE, INC.,
13
                                      Defendants.
14
15
16          Having· read and considered the Joint Motion for Dismissal filed by Plaintiff

17   Kelissa Ronquillo ("Plaintiff') and Defendant Boomsourcing, LLC ("Defendant"), and

18   good cause appearing,
            IT IS HEREBY ORDERED:
19
            The Joint Motion for an Order dismissing Defendant Boomsourcing, LLC without
20
     prejudice is hereby GRANTED. Each party i to bear its own fees and costs.
21
22          IT IS SO ORDERED.

23   Dated: Marchlf,.020
24
25
26
27
28


                                                                                    3: 19-cv-O 123 0-BEN-BGS
